Exhibit 10.1

BI-LO HOLDING, LLC

211 BI-LO Boulevard

Greenville, South Carolina 29607

January 23, 2012

Bennett L. Nussbaum

5050 Edgewood Court

Jacksonville, FL 32254

Subject: Offer of Post-Closing Employment

Dear Bennett:

On behalf of the Company, I am pleased to confirm our offer of employment as
Integration Lead of Winn-Dixie Stores, Inc., a Florida corporation (the
“Company”), as set forth in this letter agreement (this “Letter Agreement”).
This Letter Agreement will be effective as of, and contingent upon, the closing
of the Agreement and Plan of Merger among Opal Holdings, LLC, Opal Merger Sub,
Inc. and Opal, Inc., (also known as Winn-Dixie Stores, Inc., or the Company)
dated as of December 16, 2011 (“Merger Agreement”), whereby Opal Merger Sub will
be merged with and into the Company (the “Merger”), and the Company will become
an indirect wholly-owned subsidiary of BI-LO Holding, LLC, a Delaware limited
liability company (“Parent”). In the event that the Merger is not consummated,
this Letter Agreement will be null and void ab initio and without effect.

The details of your employment with the Company are as follows:

Employment; Reporting; Duties:

In connection with the integration of the Company and Parent, effective as of
the closing of the Merger, you will cease to serve as the Company’s Chief
Financial Officer (“CFO”), and instead will be employed as the Company’s
Integration Lead (the “Position”), and will report directly to the Chief
Executive Officer of the Company (the “CEO”). You will have such duties,
responsibilities, power and authority as those assigned from time to time by the
CEO. Please note that you will be employed and paid solely by the Company and
not the Parent.

You may serve on the boards of civic and charitable entities and of other
corporate entities, and manage your personal investments and affairs; provided
that such activities do not, either individually or in the aggregate, interfere
with your duties and responsibilities of the Position or create a conflict of
interest in relation thereto.



--------------------------------------------------------------------------------

Compensation and Benefits:

You will receive a base monthly salary (the “Base Compensation”) from the
Company equal to $51,483.33 (annually equivalent to $617,800), subject to
applicable withholdings. Your salary will be paid in accordance with standard
Company procedures.

For the Company’s current fiscal year ending on or about June 30, 2012 you will
receive an Annual Incentive Plan bonus prorated to March 31, 2012, based on
actual performance for such year, which shall be determined and paid within
seventy-five (75) days of the close of such fiscal year.

For each calendar quarter beginning on April 1, 2012 during which you are
employed as the Company’s Integration Lead, you will be eligible for a quarterly
performance bonus from the Company, in lieu of any other bonus or incentive pay,
up to a maximum potential of $150,000 per calendar quarter, as determined and
payable in the sole discretion of the Board of Directors of the Company, to be
paid as soon as practicable after the quarter end financial statements are
available. You will remain eligible for this bonus as long as you are actively
employed in the Position on the relevant quarter end, whether or not you are
employed on the actual payment date.

Except as provided below, you and your eligible family members are eligible for
participation in employee benefit plans, policies and programs provided by the
Company, on such terms and conditions as are generally provided to other
executives of the Company. Please be aware that nothing in this Letter Agreement
shall limit the Company’s or Parent’s ability to change, modify, cancel or amend
any such policies or plans. Also, please note that you will not be eligible to
participate in the Company’s Annual Incentive Plan or any long-term incentive
plan, or in the Parent’s annual incentive plan, severance plan, or any long-term
incentive plan, including without limitation, the Parent’s Incentive Pool Plan
and Award Agreement.

Notwithstanding anything to the contrary herein, you shall continue to
participate in the Company’s Executive Severance Plan (“ESP”), which shall
remain in full force and effect. For purposes of the ESP, you will continue to
be treated as a Covered Employee, Executive Team Member and an Exhibit “A” SVP
or GVP (as such terms are defined in the ESP). Thus, for example, you retain
your rights to terminate for Good Reason by virtue of you no longer being the
CFO of the Company. Similarly, if you are involuntarily terminated not for
Cause, you would also retain your rights under the ESP.

Moreover, if you remain in the Position past the “Change in Control Period” as
defined in the ESP, the Company will continue to honor your rights thereunder
until the earlier of (i) you no longer being employed in the Position, or
(ii) three (3) years from the Closing of the Merger. The required Release to be
used under the ESP, entitled the General Release and Separation Agreement, is
attached hereto.

You will enjoy the same reimbursement and travel policies as the other
executives of the Company. You will also be entitled to administrative and other
support staff assistance comparable to that provided to other executives of the
Company.

 

2



--------------------------------------------------------------------------------

Term of Employment:

This offer of employment does not constitute, and may not be construed as, a
commitment to employment for any specific duration. Your employment with the
Company will be “at will” and will terminate upon either party giving ninety
(90) days’ advance notice to the other of termination of the employment
relationship. You may leave the Company, or the Company may require you to leave
its employ, for any reason, at any time, except as otherwise provided by law.
The Company may choose to pay you your continuing base salary through the end of
such 90 day period, in lieu of giving you the above notice. For the avoidance of
doubt, if the Company chooses to pay you in lieu of notice, no bonus would be
paid with respect to this notice period.

Continuation of Non-Solicitation, Non-Disparagement, Non-Disclosure and
Non-Competition Covenants:

The non-solicitation, non-disparagement, non-disclosure and non-competition
covenants set forth in the Company’s ESP (including the remedies for breach
thereof) are hereby incorporated by reference as if set out in full herein, and
shall continue in full force and effect during the period set forth in the ESP.

Miscellaneous:

This Letter Agreement and performance hereunder will be governed by the laws of
the State of Florida. Any dispute relating hereto shall be settled exclusively
by binding arbitration before a single arbitrator in Jacksonville, Florida,
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Each party shall bear its own costs of arbitration and own
attorney’s fees.

Nothing herein is intended to modify any indemnification and D&O insurance
rights that you may have under the Merger Agreement.

You will be given the opportunity to comment on any press releases or Company
announcements related to your change of employment status at the Company as
outlined in this Letter Agreement.

We will reimburse you for your reasonable attorney’s fees in negotiating this
Letter Agreement, up to a maximum of $10,000.

Except as provided herein, this Letter Agreement supersedes all current and
prior agreements and understandings, oral or written, between you and the
Company.

All of us are pleased to have you assume your new duties with the Company as its
Integration Lead. Please sign where indicated below and return a copy of this
letter to me within five business days.

Should you need any additional information or have any questions, please do not
hesitate to call me at 214-754-8477.

 

3



--------------------------------------------------------------------------------

Sincerely,

 

BI-LO HOLDING, LLC By:  

/s/ Marc L. Lipshy

Name:   Marc L. Lipshy Title:   Vice President

 

4



--------------------------------------------------------------------------------

Accepted and Agreed:

Bennett L. Nussbaum

 

/s/ Bennett L. Nussbaum

   

January 25, 2012

Signature     Date

 

5



--------------------------------------------------------------------------------

Exhibit A

WINN-DIXIE STORES, INC. EXECUTIVE SEVERANCE PLAN

GENERAL RELEASE AND SEPARATION AGREEMENT

This General Release and Separation Agreement (“Agreement”) is made and entered
into between [ASSOCIATE’S NAME] (“Employee”) and Winn-Dixie Stores, Inc., its
officers, agents, employees, successors and assigns and any affiliated company,
parent, or subsidiary, and their past and present directors, officers,
employees, representatives, successors and assigns (“Winn-Dixie”) pursuant to
Winn-Dixie Stores, Inc.’s Executive Severance Plan, Plan Number 589, effective
January 31, 2008 (“Plan”), with reference to the following facts:

R E C I T A L S

WHEREAS Employee’s job as [JOB TITLE] will cease effective [RELEASE DATE]. This
date will be referenced herein as Employee’s separation date and/or date of
separation.

WHEREAS Employee acknowledges that in order to receive the consideration
outlined in the Plan, he/she must execute this Agreement and return it to
Winn-Dixie’s Human Resources Department, Attention: [NAME], SVP, Human
Resources.

WHEREAS Employee acknowledges that the benefits he/she has elected to receive by
executing and returning this Agreement are in excess of those he/she would have
received from Winn-Dixie if he/she had not elected to execute and return this
Agreement.

WHEREAS Employee acknowledges that the benefits he/she will receive as a result
of executing this Agreement are not something he/she would have been entitled
absent execution of this Agreement.

WHEREAS Employee acknowledges that the benefits he/she will receive as a result
of executing this Agreement will expire unless the Agreement is executed and
returned to Winn-Dixie within ninety (90) days of the Employee’s separation
date.

WHEREAS Employee and Winn-Dixie seek to protect Winn-Dixie against unfair
competition and its investment in its workforce.

WHEREAS Employee and Winn-Dixie, each desire to settle, fully and finally, all
claims, known or otherwise, that Employee could have asserted based on his/her
employment relationship and the separation thereof.

THEREFORE, in consideration of the mutual promises set forth in this Agreement,
Employee and Winn-Dixie agree as follows:

1. Winn-Dixie Agrees

In full consideration and as material inducement for Employee’s signing of this
Agreement, and agreeing to the releases and promises as provided for herein,
Winn-Dixie agrees, in accordance with the Plan:

 

  (a)

to pay Employee [SPELLOUT DOLLAR AMOUNT] ($XX,XXX.XX) (the equivalent of
twenty-six (26) weeks of Week’s Gross Pay), less normal



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./[NAME]

Page 2

 

 

  withholding tax and FICA deductions, and up to a maximum of [SPELLOUT DOLLAR
AMOUNT] ($XX,XXX.XX) (the equivalent of one hundred four (104) weeks of Week’s
Gross Pay), less normal withholding tax and FICA deductions, as outlined in the
Plan.

 

  (b)

to pay Employee [SPELLOUT DOLLAR AMOUNT] ($XXX,XXX.XX) (the equivalent of
one-half ( 1/2) of the annual Target Bonus, less normal withholding tax and FICA
deductions, and up to a maximum of [SPELLOUT DOLLAR AMOUNT] ($XXX,XXX.XX) (the
equivalent of two (2) times of the annual Target Bonus), less normal withholding
tax and FICA deductions, as outlined in the Plan.

 

  (c) to pay Employee’s monthly COBRA premiums for the cost of continuing the
health and dental benefits he/she was enrolled in on Employee’s separation date
or as subsequently modified under the health and dental plan change in election
rules (including any coverage for spouse and dependents) for up to twenty-four
(24) months or through the date on which Employee accepts other employment or
otherwise becomes ineligible to receive COBRA coverage, whichever occurs first,
as outlined in the Plan.

 

  (d) to only verify dates of employment through The Work Number at
(800) 996-7566 or http://www.theworknumber.com if contacted by an employer or
prospective employer of Employee.

 

  (e) to not contest Employee’s entitlement to unemployment benefits, if any,
he/she may be entitled to in accordance with applicable state unemployment laws
and regulations.

2. Complete and Full General Release of All Claims

In consideration for the benefits set out more fully below, Employee, for
himself/herself, his/her heirs, successors and assigns, hereby, unconditionally
and forever releases and discharges Winn-Dixie and any affiliated company,
parent, or subsidiary, and their past and present directors, officers,
employees, representatives, successors and assigns from any and all claims,
whether known or not, including but not limited to, claims, rights, or amounts
for attorneys’ fees, wages, debts or damages of any kind arising out of, but not
limited to, his/her hiring, employment, treatment by or separation from
employment with Winn-Dixie. This Agreement applies to all claims and causes of
action including, but not limited to, claims, arising under any civil rights
statutes, including but not limited to the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Civil Rights Act of 1871, the Employee Retirement Income
Security Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act of 1967, the Family Medical Leave Act, the Fair Labor Standards
Act of 1938, the Rehabilitation Act of 1973, the National Labor Relations Act,
the Florida Civil Rights Act of 1992, or any other local, state or federal law
or regulation of whatever kind, or any theory of contract or tort based on
events occurring prior to the execution of this Agreement. Furthermore, this
Agreement applies to all claims and causes of action including, but not limited
to, claims related to any other entitlement to severance from Winn-Dixie under
any other plan or agreement. This Agreement, however, will not apply to claims
for benefits to which the Employee is eligible under Winn-Dixie-sponsored
pension, retirement or health insurance plans, or under (i) the offer letter
dated January 25,

 

2



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./[NAME]

Page 3

 

 

2012, relating to Employee’s post closing employment with Company, as defined
therein, (ii) the Company’s indemnification and D&O insurance arrangements, or
(iii) the Agreement and Plan of Merger among Opal Holdings, LLC, Opal Merger
Sub, Inc. and Opal, Inc., (also known as Winn-Dixie Stores, Inc., or the
Company) dated as of December 16, 2011 (“Merger Agreement”).

3. No Other Filings

Employee represents that he/she has not filed any charges, complaints or other
accusatory pleadings against Winn-Dixie or any of its officers, directors,
employees or representatives based upon or arising out of any aspect of his/her
employment relationship with Winn-Dixie or separation therefrom which may have
accrued as of the date of the execution of this Agreement. Employee agrees that
if at any time after the execution of this Agreement it is established that
he/she violated the terms of this provision, Winn-Dixie shall have the right to
seek appropriate relief, including, but not limited to, a permanent injunction
restraining Employee from further violations. Employee further agrees that
damages for any breach of this provision will be difficult to calculate and that
should Employee breach this provision, Winn-Dixie shall be entitled to both stop
payment of any funds owed under this Agreement and the Plan and bring legal
action against Employee in a court of competent jurisdiction for each such
breach. Upon the entry of any judgment finding such a breach, Winn-Dixie shall
also be entitled to recover forty percent (40%) of all payments made to Employee
or on his/her behalf as outlined in the Plan as liquidated damages for each such
breach. Employee further agrees that with respect to the claims he/she is
waiving, he/she is waiving his/her right to recover money or other relief in any
action that might be brought on his/her behalf by any other person or entity
including, but not limited to, the United States Equal Employment Opportunity
Commission, the Department of Labor, or any other (U.S. or foreign) federal,
state or local governmental agency or department.

4. Non-Admission of Liability

It is understood and agreed that this Agreement has been reached purely on a
compromise basis and is not to be construed as an admission by either Employee
or Winn-Dixie of any violation of any federal, state or local law, ordinance, or
administrative regulation, or any action in contract or tort which either party
could have brought in a subsequent lawsuit.

5. Return of Materials

Employee agrees to return all equipment owned by Winn-Dixie in his/her
possession, custody or control upon his/her Separation date. The term equipment
includes, but is not limited to laptops, wireless communication devices, credit
cards, access cards or any other equipment specifically assigned to Employee and
used for business purposes by Employee (“Equipment”) as [INSERT JOB TITLE]. The
term equipment does not include business cards, office supplies, pencils or any
other item not specifically assigned to Employee. Employee further agrees to
return all materials, memorandum, notes, records, lists, or any other documents
or tangible medium containing proprietary information pertaining to Winn-Dixie’s
business or its customers (“Materials”) upon his/her separation date.

Employee and Winn-Dixie further agree that damages for any breach of Employee’s
agreement to return materials will be difficult to calculate and that should
Employee breach this promise to return materials, Winn-Dixie shall be entitled
to both stop payment of any

 

3



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./[NAME]

Page 4

 

 

funds owed under this Agreement and bring legal action against Employee in a
court of competent jurisdiction for each such breach. Upon the entry of any
judgment finding such a breach, Winn-Dixie shall also be entitled to recover
forty percent (40%) of all payments made to Employee or on his/her behalf as
outlined in the Plan as liquidated damages for each such breach. To the extent,
Employee discovers that he/she has inadvertently or mistakenly failed to return
any of the aforementioned Equipment or Materials, Employee agrees to immediately
return the Equipment and/or Materials by way of overnight delivery to
Winn-Dixie’s General Counsel. So long as Employee has not used said
inadvertently or mistakenly withheld Equipment or Materials to violate any other
provision of this Agreement, any such discovery and return of said inadvertently
or mistakenly withheld Equipment or Materials shall not subject Employee to
liability under this provision.

6. Non-Solicitation

For one hundred four (104) weeks after his/her separation date, Employee agrees
that he/she will not directly or indirectly, without the Winn-Dixie’s prior
written consent, solicit employees of Winn-Dixie who worked under Employee’s
supervision and with whom Employee had substantial business dealings for the
purpose of inducing them to leave their employment with the Company or its
affiliates.

In the event of any breach by Employee of the above-referenced non-solicitation
clause, the resulting injuries to Winn-Dixie would be difficult or impossible to
estimate accurately, but it is certain that injury or damages will result to the
business of Winn-Dixie. Employee therefore agrees that, in the event of any such
breach, Winn-Dixie shall be entitled, in addition to any available legal or
equitable remedies for damages, to an injunction to restrain the violation or
anticipated violation of this clause. Winn-Dixie’s rights under this paragraph
shall be in addition to every other remedy (equitable, statutory, legal or
contractual) to which Winn-Dixie may be entitled.

7. Non-Disparagement

For one hundred four (104) weeks after his/her separation date, Employee agrees
to refrain from publicly or privately either directing any disparaging or
defamatory remarks regarding Winn-Dixie or engaging in any form of disparaging
or defamatory conduct that disparages Winn-Dixie, portrays Winn-Dixie in a
negative light, or otherwise impairs the reputation, goodwill or commercial
interests of Winn-Dixie Company or its affiliates. Employee understands and
agrees that this restriction prohibits, among other things, the making of
disparaging or defamatory remarks regarding Winn-Dixie or engaging in any
disparaging or defamatory conduct that disparages, portrays in a negative light,
or otherwise impairs the reputation, goodwill or commercial interests of
Winn-Dixie to any (1) member of the general public; (2) either customers,
vendors or suppliers or potential customers, vendors or suppliers of Winn-Dixie;
(3) current, former or prospective employees of Winn-Dixie; or (4) member(s) of
the press or other media.

In the event of any breach by Employee of the above-referenced non-disparagement
clause, the resulting injuries to Winn-Dixie would be difficult or impossible to
estimate accurately, but it is certain that injury or damages will result to the
business of Winn-Dixie. Employee therefore agrees that, in the event of any such
breach, Winn-Dixie shall be entitled, in addition to any available legal or
equitable remedies for damages, to an injunction to restrain the violation or
anticipated violation of this clause. Winn-Dixie’s rights

under this paragraph shall be in addition to every other remedy (equitable,
statutory, legal or contractual) to which Winn-Dixie may be entitled.

 

4



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./[NAME]

Page 5

 

 

8. Non-Disclosure

Employee agrees that in his/her position as [INSERT JOB TITLE] he/she had access
to and indeed did review proprietary and confidential information that both was
not available to the general public and the Company took reasonable steps to
protect from being disseminated to the public. This information included, but
was not limited to customer, supplier and vendor information; processes;
know-how; trade secrets defined as information including a formula, pattern,
compilation, program, device, method, technique, or process that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use and is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy;
other valuable confidential business information or professional information
that otherwise does not qualify as trade secrets; pricing; marketing strategies;
and all other similar and related information of the Company. Employee further
agrees that the Company has a legitimate business interest in protecting
substantial relationships with specific prospective or existing customers,
vendors, or suppliers; customer or vendor goodwill associated with its business;
and extraordinary or specialized training.

In light of Employee’s access to this information Employee furthermore agrees
that he will not at any time disclose any of the Company’s proprietary, secret
or confidential information to any person or party, directly or indirectly, for
a period of five (5) years from his/her Severance Date.

In the event of any breach by Employee of the above-referenced non-disclosure
and non-compete clause, the resulting injuries to Winn-Dixie would be difficult
or impossible to estimate accurately, but it is certain that injury or damages
will result to the business of Winn-Dixie. Employee therefore agrees that, in
the event of any such breach, Winn-Dixie shall be entitled, in addition to any
available legal or equitable remedies for damages, to an injunction to restrain
the violation or anticipated violation of this clause. Winn-Dixie’s rights under
this paragraph shall be in addition to every other remedy (equitable, statutory,
legal or contractual) to which Winn-Dixie may be entitled.

9. Complete Agreement

It is understood and agreed that this Agreement sets forth the entire agreement
between Employee and Winn-Dixie and supercedes any previous agreement between
Employee and Winn-Dixie.

10. Choice of Law

This Agreement is to be construed according to the laws of the State of Florida.

11. Severability

Should any provision of this Agreement be declared unlawful or invalid, all
other provisions shall remain in full force and effect.

 

5



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./[NAME]

Page 6

 

 

12. Acknowledgment

EMPLOYEE REPRESENTS AND ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO ENTERING THIS AGREEMENT, AND THAT HE/SHE HAS BEEN
PROVIDED WITH A PERIOD OF AT LEAST FORTY-FIVE (45) DAYS WITHIN WHICH TO CONSIDER
THE AGREEMENT. EMPLOYEE FURTHER REPRESENTS AND ACKNOWLEDGES THAT HE/SHE HAS READ
THIS AGREEMENT IN ITS ENTIRETY, THAT THE AGREEMENT IS WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY HIM/HER, THAT HE/SHE FULLY UNDERSTANDS ITS
CONTENT AND EFFECT, AND, WITHOUT DURESS OR COERCION, KNOWINGLY AND VOLUNTARILY
AGREES TO ITS TERMS AND CONDITIONS. EMPLOYEE ALSO ACKNOWLEDGES AND REPRESENTS
THAT THE CONSIDERATION PROVIDED IN EXCHANGE FOR THIS AGREEMENT IS OF VALUE TO
HIM/HER AND IS NOT ANYTHING TO WHICH HE/SHE IS ALREADY ENTITLED.

EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE MAY REVOKE THIS AGREEMENT AT ANY TIME
WITHIN SEVEN (7) DAYS OF EXECUTING THE AGREEMENT. ANY REVOCATION, HOWEVER, MUST
BE IN WRITING AND DELIVERED TO WINN-DIXIE’S SENIOR VICE PRESIDENT OF HUMAN
RESOURCES. BOTH PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAY REVOCATION PERIOD HAS
EXPIRED.

Dated this      day of             , 20[xx].

 

By:  

 

     By:   

 

        [NAME]                                          
               [NAME]               Employee ID No. XXXXXXXXX  
                                 [SVP, DECISIONAL UNIT]

Sworn to and subscribed before me

this      day of             , 20[xx].

 

 

Notary Public My Commission Expires:

 

6